GOSHORN, Judge.
Larkin attempted to escape from Lake Correctional Institution. As a result, the Department of Corrections revoked his gain time1 and imposed other administrative sanctions. Subsequently, Larkin was charged by information with the criminal offense of attempted escape. He filed a pretrial motion to dismiss the information alleging a due process violation of his constitutional right to be protected from being placed in jeopardy twice for the same offense. After the court denied his motion, Larkin pled nolo contendere, reserving his right to appeal. Because the double jeopardy provisions of the Florida2 and Federal 3 Constitutions do not apply to a judicial proceeding following an administrative proceeding, we affirm. See Sadler v. State, 333 So.2d 69 (Fla. 1st DCA 1976) and cases cited therein.
AFFIRMED.
DANIEL, C.J., and COWART, J., concur.

. Section 944.28(2)(a), Florida Statutes (1987) provides in pertinent part:
All or any part of the gain-time earned by a prisoner according to the provisions of law shall be subject to forfeiture if such prisoner shall unsuccessfully attempt to escape ...


. Article I, § 9, Fla. Const.


. U.S. Const, amend. V.